                                                              1   TIMOTHY F. HUNTER, ESQ.
                                                                  Nevada Bar No. 010622
                                                              2   RAY LEGO & ASSOCIATES
                                                                  7450 Arroyo Crossing Parkway, Suite 250
                                                              3   Las Vegas, NV 89113
                                                                  Tel: (702) 479-4350
                                                              4   Fax: (702) 270-4602
                                                                  tfhunter@travelers.com
                                                              5
                                                                  Attorney for Defendant,
                                                              6   THE PHOENIX INSURANCE COMPANY

                                                              7                               UNITED STATED DISTRICT COURT

                                                              8                                        DISTRICT OF NEVADA

                                                              9   MICHAEL FERNANDEZ,                               Case No.2:19-cv-01367-RFB-NJK

                                                             10                          Plaintiff,
                   7450 Arroyo Crossing Parkway, Suite 250




                                                                  vs.
Ray Lego & Associates




                                                             11
                        Telephone No. (702) 479-4350
                        Facsimile No. (702) 270-4602
                          Las Vegas, Nevada 89113




                                                             12   RONALD BRYANT; and THE PHOENIX
                                                                  INSURANCE COMPANY; DOES I through
                                                             13   X, inclusive; and ROE CORPORATIONS I
                                                                  through X, inclusive,
                                                             14
                                                                                         Defendants.
                                                             15
                                                                    STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE OF THE
                                                             16                      PHOENIX INSURANCE COMPANY
                                                             17          IT IS HEREBY STIPULATED by Plaintiff, Michael Fernandez, and Defendant, The
                                                             18
                                                                  Phoenix Insurance Company, by and through their respective counsel that the claims against
                                                             19
                                                                  The Phoenix Insurance Company ONLY, shall be dismissed WITHOUT prejudice, each party
                                                             20
                                                                  to bear its own costs and attorney’s fees.
                                                             21
                                                                  ///
                                                             22

                                                             23   ///

                                                             24   ///
                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                               1
                                                              1          There are no hearings presently set before the Court.

                                                              2   DATED this 2nd day of December, 2019                 DATED this 2nd day of December, 2019
                                                              3
                                                                  LAW OFFICES OF JULIE A. MERSCH                       RAY LEGO & ASSOCIATES
                                                              4
                                                                  /s/ Julie A. Mersch                                  /s/ Timothy F. Hunter
                                                              5   ______________________________________               _________________________________
                                                                  JULIE A. MERSCH, Esq., #004695                       TIMOTHY F. HUNTER, ESQ., #010622
                                                              6   1100 E. Bridger Avenue                               7450 Arroyo Crossing Pkwy, #250
                                                                  Las Vegas, NV 89101                                  Las Vegas, Nevada 89113
                                                              7
                                                                  Attorney for Plaintiff,                              Attorneys for Defendant,
                                                              8   MICHAEL FERNANDEZ                                    THE PHOENIX INSURANCE
                                                                                                                       COMPANY
                                                              9
                                                                                                              ORDER
                                                             10
                   7450 Arroyo Crossing Parkway, Suite 250




                                                                         IT IS SO ORDERED that the that the claims against Defendants shall be dismissed
Ray Lego & Associates




                                                             11
                        Telephone No. (702) 479-4350
                        Facsimile No. (702) 270-4602
                          Las Vegas, Nevada 89113




                                                             12   without prejudice, each party to bear its own attorney’s fees and costs.

                                                             13                     3rd day of __________________,
                                                                         DATED this ___         December           2019.

                                                             14

                                                             15                                             ________________________________
                                                                                                            RICHARD F. BOULWARE, II
                                                             16                                               _______________________________
                                                                                                            UNITED   STATES
                                                                                                              U.S. DISTRICT   DISTRICT
                                                                                                                            COURT  JUDGEJUDGE
                                                             17                                              DATED this
                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                                  2
